Citation Nr: 1204216	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to restoration of a 40 percent rating for diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  A December 2006 rating decision proposed to reduce the rating of the Veteran's diabetes mellitus type 2 from 40 percent disabling to 20 percent disabling. 

2.  The proposed reduction was implemented in a February 2007 rating decision, effective May 1, 2007. 

3.  The reduction of the rating of the Veteran's diabetes mellitus type 2 from 40 percent disabling to 20 percent disabling was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 40 percent rating for diabetes mellitus type 2 were not met at the time of the decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken in the decision below, in granting restoration of the 40 percent rating for diabetes mellitus type 2, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  By a December 2006 rating decision, and a December 2006 notice letter to the veteran, the RO satisfied these procedural requirements.  The Veteran indicated a request for reconsideration of the proposed reduction, but did not request a hearing. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a February 2007 rating decision, accompanied by a February 2007 notice letter; the effective date of the reduction was May 1, 2007.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

A 40 percent rating for the Veteran's diabetes mellitus type 2 was awarded effective March 1, 2005, and was reduced effective May 1, 2007, less than 5 years later.  Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344 (c).  38 C.F.R. § 3.344 (c).  Under 38 C.F.R. § 3.344 (c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  However, VA rating reductions must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Diabetes mellitus type 2 is rated under Diagnostic Code 7913, which provides for a 20 percent rating when the diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet; a 40 percent rating requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  After review of the record, the Board finds that the competent evidence does not support a finding that the Veteran's diabetes mellitus has improved to the extent that he is no longer restricted in his activities.  Thus, the reductions proposed by the December 2006 rating decision and promulgated by the February 2007 rating decision were not proper.  

At the November 2006 VA examination, the VA examiner indicated that the Veteran required use of insulin, and was instructed to follow a special diabetic diet, but was not restricted in his ability to perform strenuous activities.  She noted that there were no physical restrictions on the Veteran related to his diabetes.  Based solely on these findings, no more than a 20 percent evaluation would be warranted for diabetes under Diagnostic Code 7913.  

However, review of the medical history of the Veteran's diabetes mellitus type 2 shows a December 2006 letter from a VA nurse practitioner indicated that the Veteran's diabetes mellitus type 2 required insulin, restricted diet, and regulation of activities, the same finding as in a March 2005 VA clinician's letter noting the same level of diabetic severity.  Further, it is clear from the record, to include VA outpatient treatment records dated prior to and at the time of the proposed reduction, that this nurse practitioner was the Veteran's regular clinician, and as such, was likely better informed as to the Veteran's diabetic requirements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Those VA outpatient treatment records, the remainder of the evidence of record, do not reflect that the Veteran was, at the time of the rating reduction, unlimited in his physical activities.

Simply put, the evidence does not establish that there has been an improvement in the Veteran's diabetic disability picture such that a reduction is warranted.  Accordingly, the 40 percent disability rating for the Veteran's diabetes mellitus type 2 must be restored. 


ORDER

Entitlement to restoration of a 40 percent rating for diabetes mellitus type 2, effective May 1, 2007, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


